12/21/2020


 1
                                                                                             Case Number: DA 20-0505

 2

 3

 4

 5                     IN THE SUPREME COURT OF THE STATE OF MONTANA
 6
                               SUPREME COURT CAUSE NO. DA-20-0505
 7

 8   STATE OF MONTANA,                           )
                                                 )
 9
                   Plaintiff/Appellees,          )
10                                               )              ORDER FOR ADDITIONAL
         vs.                                     )              TIME TO FILE OPENING BRIEF
11                                               )
     JOEL WALBERG,                               )
12                                               )
13                   Defendant/Appellant.        )

14
                   Upon review of the Defendant/Appellant Unopposed Motion for Additional Time for
15
     Filing Opening Brief, and good cause therefrom;
16

17                 It is hereby ORDERED that the Defendant/Appellant shall have an additional thirty

18   (30) days from the original due date to file their Opening Brief. Defendant/Appellant Opening
19
     Brief will be due January 22, 2021.
20

21

22

23
     cc: Jami Rebsom
         Attorney General Office
24

25

26

27

28
                                                                                                            1

                                                                                 Electronically signed by:
                                                                                    Bowen Greenwood
                                                                                Clerk of the Supreme Court
                                                                                    December 21 2020